--------------------------------------------------------------------------------

EXHIBIT 10.1

RagingWire Telecommunications, INC.

Master Services Agreement #1001.0.1

This Master Services Agreement("Agreement") is entered into effective as of
January 11, 2002, ("Effective Date") by and between RagingWire
Telecommunications, Inc., a Nevada corporation ("RagingWire") and Photronics,
Inc., a Florida corporation ("Customer"). In consideration of the mutual
covenants contained in this Agreement, RagingWire and Customer agree as follows:

1. PURPOSE OF AGREEMENT

This Agreement sets forth the terms and conditions by which RagingWire will
provide to Customer, and Customer shall accept and pay for, certain Services.
Each such Service will be specifically identified and described in a Service
Level Agreement ("SLA") executed by the Parties and delivered by them to each
other, which refer to this Agreement. RagingWire contemplates that Customer may
contract for additional Services from time to time, and in each such case a new
SLA will be executed, specifically identifying and describing such additional
Services and referencing this Agreement. Any equipment sales and/or leases shall
be covered in a written agreement separate from this Agreement.

2. DEFINITIONS

The following capitalized terms used in this Agreement have the meanings
specified in this Section 2.

2.1 Applicable Rate "Applicable Rate" means one and one-half percent (1½%) per
month, or the highest rate allowed by applicable law, whichever is lower.

2.2 Confidential Information "Confidential Information" is defined in Section
6.1.1 ("Non-Disclosure").

2.3 Customer Area "Customer Area" means the portion(s) of the Data Centers made
available to Customer for the placement of Customer Equipment and use of the
Services.

2.4 Customer Equipment "Customer Equipment" means Customer's computer hardware,
not including stored data, and other tangible equipment or other tangible
personal property placed by Customer in the Customer Area. If RagingWire is
undertaking any managed services with respect to the Customer Equipment such
equipment shall be identified on RagingWire's standard Customer Equipment List
completed by Customer and accepted by RagingWire, as amended in writing from
time to time by the Parties.

2.5 Customer Registration Form "Customer Registration Form" means a collective
reference to the separate documents that contain the name and contact
information (e.g., pager, e-mail and telephone numbers) for each of the
Representatives authorized by Customer to enter the Data Centers and Customer
Area, as delivered by Customer to RagingWire and amended in writing from time to
time by Customer. The documents referred to herein include, without limitation,
the Customer Information Form, the Use Administrator Form, and the Individual
Registration Form.

2.6 Customer Technology "Customer Technology" means Customer's proprietary
technology and processes, including, but not limited to, Customer's Internet
operations design, content, software tools, hardware designs, algorithms,
software (in source and object forms), user interface designs, architecture,
class libraries, objects and documentation (both printed and electronic),
know-how, inventions, trade secrets and any related Intellectual Property Rights
(whether owned by Customer, controlled by or licensed to Customer by a third
party) and also including any derivative works, improvements, enhancements or
extensions of the foregoing conceived, invented, reduced to practice, expressed
in a tangible medium,

2.7 Data Center(s "Data Center(s)" means any of the facilities used by
RagingWire to provide the Services to Customer.

2.8 Initial Term"Initial Term" is defined in Section 4.2 ("Initial Term").

2.9 Intellectual Property Rights "Intellectual Property Rights" mean any and all
(by whatever name or term known or designated) tangible and intangible and now
known or hereafter existing throughout the universe (a) rights associated with
works of authorship, including but not limited to copyrights, moral rights, and
mask-works; (b) trademark and trade name rights and similar rights; (c) trade
secret rights; (d) patents, design rights, and other industrial property rights;
(e) all other intellectual and industrial property rights of every kind and
nature and however designated (including logos, "rental" rights and rights to
remuneration), whether arising by operation of law, contract, license, or
otherwise; (f) all registrations and applications (whether for patent, copyright
or similar right), including all continuations, continuations-in-part, and
divisionals thereof; (g) all renewals, extensions, reissues, and re‑examinations
of such patents now or hereafter in force; and (h) all rights in any of the
foregoing.

2.10 Notice of Service Commencement "Notice of Service Commencement" means the
written notice provided by RagingWire to Customer which sets forth each Service
to be provided pursuant to a SLA and the date such Service commenced.

2.11 Parties or Party "Parties" means RagingWire and Customer collectively;
"Party" means either RagingWire or Customer, as the case may be, individually.

2.12 Professional Service(s) "Professional Service(s)" means any professional or
consulting services provided by RagingWire to Customer, including without
limitation any project based or one-time services. Any provision of Professional
Services shall be governed by a written Professional Services Agreement separate
from this Agreement.

2.13 RagingWire Supplied Equipment "RagingWire Supplied Equipment" means the
computer hardware, software, computer code and other tangible equipment to be
provided by RagingWire to Customer pursuant to a SLA.

2.14 RagingWire Technology "RagingWire Technology" means RagingWire's
proprietary technology and processes, including, without limitation, the
Services, software tools, hardware designs, algorithms, software (in source and
object forms), user interface designs, architecture, class libraries, objects
and documentation (both printed and electronic), network designs, know-how,
inventions, trade secrets and any related Intellectual Property Rights (whether
owned by RagingWire or licensed to RagingWire from a third party) and also
including any derivative works, improvements, enhancements or extensions of the
foregoing conceived, invented, reduced to practice, expressed in a tangible
medium or developed by RagingWire (independently during the Term.

2.15 Renewal Term "Renewal Term" is defined in Section 4.3 ("Renewal Term").

2.16 Representative(s "Representative(s)" means the individuals authorized by
Customer in writing to enter the Data Center(s) and the Customer Area including,
without limitation, any employees, contractors, or agents of Customer. Each of
the Representatives shall be identified in writing on an Individual Registration
Form and shall have received a valid password from the Use Administrator to
access the Data Center(s).

2.17 Rules and Regulations "Rules and Regulations" means RagingWire's general
rules and regulations, as amended from time to time by RagingWire, governing
access to the Data Center(s) and use of the Services by Customer and Customer's
Representatives, including, without limitation, online conduct and the
obligations of Customer and Customer's Representatives in the Data Center(s).

2.18 Section "Section" means a numbered paragraph section of this Agreement.

2.19 Service(s) "Service(s)" means the specific Services provided to Customer by
RagingWire as described in each SLA executed by Customer and RagingWire, as
amended from time to time; each of which is incorporated herein by reference.

2.20 Service Commencement Date "Service Commencement Date" means the date
RagingWire begins providing Services to Customer, as indicated in a Notice of
Service Commencement delivered by RagingWire to Customer.

2.21 Service Level Goals "Service Level Goals" is defined in Section 7.2
("Service Level Goals").

2.22 Service Outage "Service Outage" is defined in the applicable SLA.

2.23 Service Level Agreement (SLA) "Service Level Agreement" or "SLA" means a
separate written Service Level Agreement between Customer and RagingWire that
provides a description of each Service to be provided by RagingWire to Customer.
A SLA may contain additional information and provisions related to the Services
and shall reference this Agreement. All SLA's executed by Customer and
RagingWire from time to time are incorporated herein by reference and all
Services provided pursuant to all SLA's are subject to the terms and conditions
of this Agreement. To the extent any terms herein apply solely to a Service not
specified in a SLA, such terms shall not apply to Customer.

2.24 Supplemental Emergency Services "Supplemental Emergency Services" is
defined in Section 3.2 ("Supplemental Emergency Services").

2.25 Term "Term" means the Initial Term plus all Renewal Terms as defined in
Section 4 ("Term").

2.26 Use Administrator "Use Administrator" is defined in Section 8.3.1 ("Use
Administrator").

3. DELIVERY OF SERVICES 

3.1 Delivery of Services. By executing this Agreement, RagingWire agrees to
provide, and Customer agrees to accept and pay for, the Services described in
each SLA during the Term. Except as provided in a separate SLA, all Services
shall be deemed delivered, and the Parties' respective obligations under this
Agreement shall be deemed performed, in Sacramento County, California.

3.2 Supplemental Emergency Services. Customer may request that RagingWire
provide to Customer certain limited Services and/or equipment on a "one-time" or
emergency basis ("Supplemental Emergency Services") where such Services are not
included within the scope of the Services described in the SLA's. Supplemental
Emergency Services may include, for example, replacing a faulty Customer server
with a RagingWire server for a temporary period of time. RagingWire will charge
a reasonable fee for Supplemental Emergency Services, and Customer agrees to pay
the fees for such Supplemental Emergency Services. Charges for such Supplemental
Emergency Services shall be billed separately. RagingWire labor for Supplemental
Emergency Services will be billed at the rates listed in Exhibit A, Basic
Managed Services. RagingWire has no obligation to provide or to continue to
provide any Supplemental Emergency Services. If, however, RagingWire agrees to
provide any Supplemental Emergency Services upon request by Customer, such
Services shall be provided subject to the availability of resources and
personnel. ALL SUPPLEMENTAL EMERGENCY SERVICES PROVIDED PURSUANT TO THIS SECTION
3.2 ARE PROVIDED ON AN "AS-IS" BASIS AND EXCLUDE WARRANTIES OF ANY KIND, WHETHER
EXPRESS OR IMPLIED, INCLUDING, WITHOUTLIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTBILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

4. TERM

4.1 Term Commencement. The term for provision of and payment for each Service
will commence on the Service Commencement Date indicated in the Notice of
Service Commencement.

4.2 Initial Term. RagingWire will provide each Service to Customer for an
initial term commencing on the Service Commencement Date and ending on the date
specified in the SLA ("Initial Term"); provided however that in no event shall
the Initial Term end on any day other than the last day of a calendar month. In
the event a SLA, or a notice termination by Customer, specifies that the Initial
Term shall terminate on other than the last day of a calendar month then such
Initial Term is hereby extended to the end of the calendar month at issue.

4.3 Renewal Term. Unless one of the Parties provides notice in accordance with
Section 12 ("Termination"), RagingWire will automatically continue to provide
each Service to Customer for additional periods of time equal to one (1)
calendar year from the termination date of the Initial Term (as such may be
adjusted pursuant to Section 4.2 ("Initial Term") or a Renewal Term, as
applicable. Each additional period of time for which RagingWire continues to
provide Services after the Initial Term is referred to herein as a "Renewal
Term."

5. FEES AND PAYMENT TERMS

5.1 Fees. Customer agrees to pay all fees due without set off or adjustment and
in accordance with the prices for each Service listed in each SLA. Except as
provided otherwise in a SLA, the price for each Service listed in each SLA shall
not be altered during the Initial Term.

5.2 Payment Terms.

5.2.1 Security Deposit, Security Interest. Upon execution of each SLA, Customer
agrees to pay to RagingWire, as a security deposit, an amount equal to the
monthly recurring charges set forth in the SLA. The security deposit shall serve
as a security for Customer's faithful performance of its obligations under this
Agreement. If Customer defaults under or materially breaches any provision of
this Agreement, RagingWire may use, apply or retain all or any portion of said
security deposit for the payment of any amount due to RagingWire, or to
reimburse or compensate, RagingWire for any liability, expense, loss or damage
which RagingWire may incur by reason of such default or material breach.
RagingWire shall not be obligated to keep the security deposit separate from its
general accounts. No part of the security deposit shall be considered to be held
in trust, to bear interest or to be a prepayment for any monies to be paid by
Customer to RagingWire. Within thirty (30) days after the successful conclusion
of this Agreement and the fulfillment of all of Customer's obligations
hereunder, RagingWire shall return the deposit (less any offsets) to Customer.

5.2.2 Payment on Service Commencement . On the Service Commencement Date for
each Service, RagingWire will invoice Customer, and Customer agrees to pay to
RagingWire within thirty (30) days of such invoice, an amount equal to the sum
of: (i) all non-recurring charges indicated in such SLA and (ii) the recurring
charges for the remainder of the calendar month in which the Service
Commencement Date occurs, prorated on the basis of a 30-day month.

5.2.3 Recurring Charges . After the month set forth in Section 5.2.2 ("Payment
on Service Commencement") payment for monthly recurring charges for each
successive full month will be due and payable on the first day of that month,
and RagingWire will send Customer a courtesy invoice approximately two (2) weeks
prior to the first day of the month for which such recurring Services are to be
provided. Payment for recurring charges not received by the tenth day of the
month shall be considered late and the provisions of Section 5.3 ("Late
Payments") shall apply.

5.2.4 Variable and One-Time Charges . Charges for Services not included in the
monthly recurring charges (e.g., burstable Internet bandwidth charges) and
charges for one-time Services (e.g., Professional Services, installation work,
and Supplemental Emergency Services) shall be included in a separate invoice.
Payment for such Services shall be due no later than thirty (30) days after the
date of such invoice.

5.3 Late Payments. Any delinquent payments shall accrue interest at the
Applicable Rate from the date such payments are due.

5.4 Payment in U.S. dollars. All payments shall be made to RagingWire in U.S.
dollars, preferably by means of an automatic electronic funds transfer system.

5.5 Taxes and Other Fees. All fees charged by RagingWire for Services are
exclusive of all taxes and similar fees, now in force or enacted in the future,
imposed on the transaction and/or the delivery of Services. Customer agrees that
it will be responsible for and will pay in full all such taxes and similar fees,
except for taxes based on RagingWire's net income. For purposes of this Section
5.5 only, all Services shall be deemed provided at the Data Center where such
Services originated.

6. CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY OWNERSHIP; LICENSE
GRANTS

6.1 Confidential Information.

6.1.1 Non-Disclosure. RagingWire and Customer acknowledge that each will have
access to certain proprietary and/or confidential information of the other Party
concerning, without limitation, the other Party's business, plans, customers,
financials, technology, products, and other information held in confidence by
the other Party, whether in oral, written, graphic or electronic form
(collectively, "Confidential Information"). As used in this Agreement,
Confidential Information will include, but not be limited to: (i) all
information in tangible or intangible form that is marked or designated as
confidential; (ii) RagingWire Technology; (iii) Customer Technology; and (iv)
the terms and conditions of this Agreement and any other agreements between the
Parties. RagingWire and Customer each agrees, on behalf of itself, its employees
and other persons to whom disclosure of Confidential Information is permitted
under this Agreement, that (i) it will not use in any way, for its own account
or the account of any third party, except as expressly permitted by, or required
to achieve the purposes of, this Agreement, nor disclose to any third party, any
of the other Party's Confidential Information.

6.1.2 Non-Confidential Information . Notwithstanding Section 6.1.1
("Non-Disclosure"), information will not be deemed Confidential Information
under this Agreement if such information: (i) is known to the receiving Party
prior to receipt from the disclosing Party, as evidenced by the records of the
receiving Party; (ii) becomes known (independently of disclosure by the
disclosing Party) to the receiving Party, directly or indirectly, from a source
other than one having an obligation of confidentiality to the disclosing Party;
(iii) becomes part of the public domain or otherwise ceases to be secret or
confidential, except through a breach of this Agreement by the receiving Party;
or (iv) is independently developed by the receiving Party without any breach of
this Agreement.

6.1.3 Protection and Preservation . Each Party on behalf of itself, its
Representatives, employees, agents, and contractors, agrees that it will receive
and hold all Confidential Information in trust and confidence and that it will
treat all Confidential Information with the same degree of care as it accords to
its own confidential information of like sensitivity, but in no event less than
a reasonable level of care. Each Party shall: (i) not sell, license, transfer,
publish, disclose, display or otherwise make available the Confidential
Information of the other Party; (ii) not reverse assemble or reverse compile in
whole or in part any applicable Confidential Information; (iii) acknowledge and
take commercially reasonable steps to preserve the other Party's ownership
rights in and to such other Party's Confidential Information; (iv) hold in trust
and confidence and not use any Confidential Information except as necessary to
perform obligations set forth in this Agreement; and (v) similarly bind in
writing necessary third parties to the confidentiality obligations of this
Section 6.1.3. Notwithstanding the foregoing, each Party shall have the right to
disclose the other party's Confidential Information to its appropriate officers,
directors, employees, auditors and attorneys on a "need to know basis". Further,
each Party may disclose the other Party's Confidential Information to the extent
necessary to comply with an order of an administrative agency or court of
competent jurisdiction, or to enforce a Party's rights under this Agreement. As
an express condition to the preceding sentence, the Party being required to
disclose the information shall (i) take all reasonable steps to prevent such
disclosure and (ii) provide prior written notice thereof to the other Party in
sufficient time to enable the other Party to seek a protective order or
otherwise contest such disclosure. Each Party agrees that it will ensure that
its Representatives, employees, agents and contractors will not make use of,
disseminate, or in any way disclose any Confidential Information of the other
Party to any person, firm or business, except as necessary to perform
obligations set forth in this Agreement and then only under a written
confidentiality agreement no less restrictive than this Section 6.1
("Confidential Information"). The obligations of non-disclosure and non use
shall apply to Confidential Information for a period of three (3) years from the
date of disclosure.

6.1.4 Method of Disclosure . Information disclosed in written form or
electronically transmitted shall be considered Confidential Information only if
it contains the legend "Confidential." Information disclosed in
other-than-written form shall be Confidential Information only if the disclosing
Party states that the disclosure is confidential at the time it is made and
sends the recipient of the information a written summary, with an appropriate
confidentiality legend, of the information so disclosed within thirty (30) days
thereafter.

6.1.5 Return of Confidential Information . Upon termination or expiration of
this Agreement, or upon written request of the other Party, each Party shall
promptly return to the other all documents and other tangible materials
representing the other's Confidential Information and all copies thereof, and
shall permanently erase or destroy all Confidential Information stored by or for
it in electronic, optical, mechanical, or other storage medium, and shall
certify, in writing, the completion of the foregoing to the other Party.

6.2 Intellectual Property.

6.2.1 Ownership . Except for the rights expressly granted pursuant to Section
6.3.1 ("Grant By RagingWire"), (i) this Agreement does not transfer from
RagingWire to Customer any RagingWire Technology and (ii) all right, title and
interest (including, without limitation, Intellectual Property Rights) in and to
the RagingWire Technology will remain solely with RagingWire. Except for the
rights expressly granted pursuant to Section 6.3.2 ("Grant By Customer"), (i)
this Agreement does not transfer from Customer to RagingWire any Customer
Technology and (ii) all right, title and interest (including, without
limitation, Intellectual Property Rights) in and to the Customer Technology will
remain solely with Customer.

6.2.2 General Skills and Knowledge . Notwithstanding anything to the contrary in
this Agreement, Customer will not at any time prohibit or enjoin RagingWire from
using any concepts, skills, knowledge and techniques relating to information
technology that is or are acquired during the course of providing the Services,
including, without limitation, skills, knowledge and information publicly known
or available, generally applicable in the trade (or art), or that could
reasonably be acquired in similar work performed for other customers of
RagingWire. For example, and without limitation, if, during the Term, RagingWire
and/or Customer working with RagingWire jointly develops a computer program or
algorithm that may be generally applicable in the art, RagingWire shall have the
right to use and/or modify such computer program or algorithm, at no
compensation to Customer, to provide Services to [other customers of RagingWire.
] The Joint Development shall be jointly owned by RagingWire and Customer and
each shall be afforded such rights as are available under applicable law,
including federal copyright law.

6.3 License Grants.

6.3.1 Grant by RagingWire . RagingWire hereby grants to Customer a
non-exclusive, non-transferable, royalty-free license, without the right to
grant sub licenses during the Term, to use the RagingWire Technology solely for
the purpose of receiving the Services. Customer shall have no right to use the
RagingWire Technology for any purpose other than receiving the Services.

6.3.2 Grant by Customer . Customer agrees that if, in the course of providing
the Services, it is reasonably necessary for RagingWire to access Customer
Equipment and use Customer Technology, RagingWire is hereby granted and shall
have a non-exclusive, non-transferable, royalty-free license, without the right
to grant sub licenses during the Term, to use the Customer Technology solely for
the purpose of providing the Services to Customer. Subject to Section 6.2.2
("General Skills and Knowledge"), RagingWire shall have no right to use the
Customer Technology for any purpose other than providing the Services.

6.4 Restrictions. The RagingWire Technology shall be used by Customer, its
Representatives and agents only in a manner consistent with the rights granted
in Section 6.3.1 ("Grant By RagingWire"). Customer agrees to use its best
efforts to ensure that no portion of the RagingWire Technology is displayed
outside the Data Center(s) or distributed in any way to any third party.
Customer shall not rent, lease, license, distribute, transfer, reproduce,
display, modify, publicly perform or timeshare the RagingWire Technology, or any
portion thereof, or use such as a component of or a basis for products or
services prepared for sale, license, lease, access or other marketing or
distribution. Neither Customer nor any of its Representatives or agents shall
prepare any derivative work based on the RagingWire Technology or other
materials provided to Customer by RagingWire. Though not authorized to do so,
should Customer or any Representative or agent create any derivative works of
the RagingWire Technology, Customer, on behalf of itself and its Representative
and/or agent, hereby assigns any and all right, title and interest (including,
without limitation, Intellectual Property Rights) in such derivative works to
RagingWire. Neither Customer nor any of its Representatives or agents shall
translate, reverse engineer, decompile or disassemble the RagingWire Technology.
Customer shall not allow any third party or unlicensed user or computer system
to access or use the RagingWire Technology. Customer agrees not to demonstrate
or disclose the results of any testing or bench-marking of the RagingWire
Technology, to any third party, without RagingWire's prior written permission.

Customer Technology shall be used by RagingWire, its representatives and agents
only in a manner consistent with the rights granted in Section 6.3.2 ("Grant By
Customer"). Ragingwire agrees to use its best efforts to ensure that no portion
of Customer Technology is displayed outside the Data Center(s) or distributed in
any way to any third party. RagingWire shall not rent, lease, license,
distribute, transfer, reproduce, display, modify, publicly perform or timeshare
the Customer Technology, or any portion thereof, or use such as a component of
or a basis for products or services prepared for sale, license, lease, access or
other marketing or distribution. Neither RagingWire nor any of its
representatives or agents shall prepare any derivative work based on the
Customer Technology or other materials provided to RagingWire by Customer.
Though not authorized to do so, should RagingWirer or any representative or
agent create any derivative works of the Customer Technology, RagingWire, on
behalf of itself and its representative and/or agent, hereby assigns any and all
right, title and interest (including, without limitation, Intellectual Property
Rights) in such derivative works to Customer. Neither RagingWire nor any of its
representatives or agents shall translate, reverse engineer, decompile or
disassemble the Customer Technology. RagingWire shall not allow any third party
or unlicensed user or computer system to access or use the Customer Technology.
RagingWire agrees not to demonstrate or disclose the results of any testing or
bench-marking of the Customer Technology, to any third party, without Customer's
prior written permission.

7. RAGINGWIRE'S WARRANTIES AND SERVICE LEVEL GOALS

7.1 RagingWire Warranties. RagingWire represents and warrants that it has the
legal right to enter into this Agreement and perform its obligations hereunder.
In the event of a breach of the warranties set forth in this Section 7.1,
Customer's sole remedy shall be termination pursuant to Section 12
("Termination"), except as provided elsewhere in this Agreement.

7.2 Service Level Goals. "Service Level Goals" means the service level goals
applicable to the Services provided by RagingWire as set forth in the applicable
SLA. If Customer experiences any Service performance issues, such as Service
Outages, described in an applicable SLA, as a result of RagingWire's failure to
provide the Services, the remedies and credits described in the applicable SLA
shall apply.

7.2.1 Liquidated Damages . Except as provided elsewhere in this Agreement to the
contrary, the Parties acknowledge and agree that because of the unique nature of
the Services contemplated by this Agreement, it is difficult or impossible to
determine with precision the specific amount of damages that might be incurred
by Customer as a result of a failure of RagingWire to meet the Service Level
Goals, or the specific amount that should be the responsibility of RagingWire in
such circumstances. It is further understood and agreed by the Parties that
Customer shall be damaged by such failure of RagingWire to meet the Service
Level Goals, that it would be impracticable or extremely difficult to fix the
actual damages resulting therefrom, that any credits that become payable under
this Section 7.2 ("Service Level Goals") are in the nature of liquidated
damages, and not a penalty, and are fair and reasonable under the circumstances,
and such payments represent a reasonable estimate of fair compensation for the
losses that may reasonably be anticipated from RagingWire's failure to meet the
Service Level Goals.

7.2.2 Sole Remedy and Liability . In recognition of Section 7.2.1 ("Liquidated
Damages") and the other provisions hereof, and notwithstanding any other
provisions of this Agreement, the Parties acknowledge and agree that, as an
essential part of this Agreement, the liquidated damages payable under Section
7.2.1 ("Liquidated Damages") shall be the sole and exclusive measure of damages
and remedy for Customer, and the sole and exclusive liability and obligation of
RagingWire, arising out of or in any way relating to RagingWire's failure to
meet the Service Level Goals or any other failure or default by RagingWire in
any way relating to the Services (including any Supplemental Emergency Services)
or RagingWire's failure to perform or provide any Services hereunder. The
Parties further acknowledge and agree that the pricing and other terms contained
in this Agreement reflect and are based upon the intended allocation of risk
between the Parties as reflected in this Section 7.2 ("Service Level Goals") and
elsewhere in this Agreement, and form an essential part of this Agreement.

7.2.3 Maintenance . RagingWire will conduct scheduled maintenance of the Data
Center(s) and Services. In addition, RagingWire may be required to perform
emergency maintenance if an urgent, mission-critical, or other serious
maintenance situation arises. RagingWire and Customer agree to cooperate to
minimize adverse impacts to the other Party during such scheduled and emergency
maintenance.

7.2.4 Limitations . THE SERVICE LEVEL GOALS SET FORTH IN THIS SECTION 7.2
("SERVICE LEVEL GOALS") SHALL APPLY ONLY TO THE SERVICES PROVIDED BY RAGINGWIRE
PURSUANT TO A SLA AND DO NOT APPLY TO (1) ANY SUPPLEMENTAL EMERGENCY SERVICES,
AND (2) ANY SERVICES THAT EXPRESSLY EXCLUDE THE SERVICE LEVEL GOALS (AS STATED
IN THE APPLICABLE SLA). Except as stated ELSEWHERE in this Agreement to the
contrary, THIS SECTION 7.2 ("SERVICE LEVEL GOALS") STATES CUSTOMER'S SOLE AND
EXCLUSIVE REMEDY FOR ANY FAILURE BY RAGINGWIRE TO PROVIDE SERVICES AND/OR THE
PROVISION OF DEFECTIVE SERVICES.

7.3 Selection of RagingWire Supplied Equipment; Manufacturer Warranty. CUSTOMER
ACKNOWLEDGES THAT CUSTOMER HAS SELECTED THE RAGINGWIRE SUPPLIED EQUIPMENT BASED
UPON ITS OWN REVIEW AND EVALUATION OF SUCH EQUIPMENT AND CUSTOMER HAS NOT IN ANY
WAY RELIED UPON ANY RECOMMENDATIONS OR REPRESENTATIONS WHICH MAY HAVE BEEN MADE
BY RAGINGWIRE. RAGINGWIRE DISCLAIMS ANY STATEMENTS MADE BY RAGINGWIRE RELATING
THERETO. EXCEPT WITH RESPECT TO ANY EXPRESS WRITTEN WARRANTIES MADE IN THIS
AGREEMENT BY RAGINGWIRE FOR SERVICES RELATED TO RAGINGWIRE SUPPLIED EQUIPMENT,
CUSTOMER ACKNOWLEDGES AND AGREES THAT CUSTOMER'S USE AND POSSESSION OF THE
RAGINGWIRE SUPPLIED EQUIPMENT SHALL BE SUBJECT TO AND CONTROLLED BY THE TERMS OF
ANY MANUFACTURER'S OR, IF APPROPRIATE, SUPPLIER'S WARRANTY AND INDEMNITY, AND
CUSTOMER AGREES TO LOOK SOLELY TO THE MANUFACTURER OR, IF APPROPRIATE, SUPPLIER
(AND NOT TO RAGINGWIRE) WITH RESPECT TO ALL MECHANICAL, ELECTRICAL, SERVICE AND
OTHER CLAIMS, INCLUDING, WITHOUT LIMITATION, WARRANTY AND INDEMNITY CLAIMS. THE
RIGHT TO ENFORCE ALL WARRANTIES AND INDEMNITIES MADE BY SUCH MANUFACTURER OR
SUPPLIER IS HEREBY, TO THE EXTENT RAGINGWIRE HAS THE RIGHT, ASSIGNED TO CUSTOMER
FOR THE DURATION OF CUSTOMER'S USE OF THE RAGINGWIRE SUPPLIED EQUIPMENT.
RAGINGWIRE PROVIDES NO WARRANTY OR INDEMNITY FOR ANY RAGINGWIRE SUPPLIED
EQUIPMENT, FOR PERSONAL INJURY, PROPERTY DAMAGES, INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OR OTHERWISE.

7.4 No Other Warranty. Except for the express warranties set forth in this
SECTION 7 or in a sla ("Ragingwire's warranties AND SERVICES LEVEL GOALS"), the
Services and the Ragingwire supplied equipment are provided on an "as is" basis,
and customer's use of the Services and/or the ragingwire supplied equipment is
at CUSTOMER'S own risk. RagingWire does not make, and hereby disclaims, any and
all other express and/or implied warranties, including, but not limited to,
warranties of merchantability, fitness for a particular purpose, noninfringement
and title, and any warranties arising from a course of dealing, usage or trade
practice. RagingWire does not warrant that the Services and/or USE OF the
ragingwire supplied equipment will be uninterrupted, error-free, completely
secure, OR THAT ALL ERRORS WILL BE CORRECTED.

7.5 Disclaimer of Actions Caused by and/or Under the Control of Third Parties.
RagingWire does not and cannot control the flow of data to or from RagingWire's
network and other portions of the internet. Such flow depends in large part on
the PERFORMANCE of the internet Services provided or controlled by third
parties. At times, actions or inactions of such third parties can impair or
disrupt customer's CONNECTIONS to the internet (or portions thereof). Although
RagingWire will use commercially reasonable efforts to take actions it deems
appropriate to remedy and avoid such events, RagingWire cannot guarantee that
such events will not occur. Accordingly, except for the negligence or willful
misconduct on the part of RagingWire, RagingWire disclaims any and all liability
resulting from or related to such events, AND CUSTOMER ACCEPTS SUCH DISCLAIMER
WITHOUT LIABILITY TO RAGINGWIRE.

8. CUSTOMER'S REPRESENTATIONS, WARRANTIES

8.1 Warranties of Customer.

8.1.1 Warranties . Customer represents and warrants that: (i) it has the legal
right and authority to enter into this Agreement and perform its obligations
hereunder; (ii) it has the legal right and authority, and will continue to own
or maintain the legal right and authority during the Term, to place and use any
Customer Equipment as contemplated under this Agreement; (iii) the performance
of its obligations and use of the Services (by Customer, its Representatives and
customers) will not violate any applicable laws, regulations or the Rules and
Regulations or cause a breach of any agreements with any third parties or
unreasonably interfere with other RagingWire customers' use of RagingWire
Services; (iv) all equipment, materials and other tangible items placed by
Customer at the Data Center(s) will be configured and used in compliance with
all applicable manufacturer specifications including, without limitation, power
outlet, power consumption and clearance requirements; and (v) each
Representative will be assigned a unique password, and no password will be
shared or otherwise utilized by two (2) or more individuals.

8.1.2 Breach of Warranties . If Customer breaches any of the warranties in
Section 8.1.1 ("Warranties"), in addition to any other remedies available at law
or in equity, RagingWire will have the right, in its sole discretion, to
immediately suspend any or all Services to Customer; provided, however, prior to
any exercise of a remedy RagingWire will provide notice as provided in Section
12 ("Termination") and an opportunity to cure to Customer. If such breach is not
cured within thirty (30) days, RagingWire shall have the right to terminate
services as provided in Section 12. Customer shall be obligated to pay for
Services provided due to suspension as a result of the breach.

8.2 Compliance with Laws; Rules and Regulations. Customer agrees that it shall
use the Services only for lawful purposes and in accordance with this Agreement.
Customer will comply at all times with all applicable laws and regulations and
the Rules and Regulations, as amended by RagingWire from time to time.
RagingWire may change the Rules and Regulations upon reasonable notice to
Customer of at least five (5) days, which notice may be provided by posting such
new Rules and Regulations at the affected Data Center. Customer acknowledges
that Customer has received, read and understood the current version of the Rules
and Regulations. The Rules and Regulations contain restrictions regarding online
conduct (including prohibitions againstunsolicited commercial email) by
Customer, its Representatives and its customers. Customer agrees to comply with
such restrictions and further agrees that a failure to comply with the same
shall, atRagingWire's election, constitute a material breach of this Agreement.
Customer further acknowledges that RagingWire exercises no controlwhatsoever
over the content of the information passing through the Customer Equipment and
that Customer agrees that it is Customer's sole responsibility to ensure that
the information transmitted and received by Customer, its Representatives and
its customers comply with all applicable laws and regulations and the Rules and
Regulations.

8.3 Access and Security.

8.3.1 Use Administrator. Promptly after the Effective Date, Customer shall
designate up to two individuals to serve as the use administrator(s) ("Use
Administrator") for Customer. The Use Administrator shall be responsible for
assigning passwords to Representatives, administering security profiles of
Representatives, inputting data to the Individual Representative Form, and
verifying the identity of Representatives when called upon by RagingWire to do
so. The Use Administrator(s) shall also serve as the primary contact between
Customer and RagingWire pertaining to the Services.

8.3.2 Representatives . For an individual to be a Representative, the individual
must be identified in writing by Customer on an Individual Registration Form
prior to first access to the Data Center by such Representative. All Individual
Registration Forms must be authenticated by Customer's Use Administrator and a
valid password issued in order to become effective. Customer must promptly
submit (in writing) and authenticate any changes to the information on an
existing Customer Registration Form to RagingWire. RagingWire shall have no
liability whatsoever for relying on an outdated Customer Registration Form which
has not been properly updated by Customer.

8.3.3 Use of Passwords . Customer acknowledges and agrees that it is solely
responsible for maintaining the confidentiality of the passwords distributed to
Representatives, and agrees to notify RagingWire if it discovers that the
password is lost, stolen, disclosed to an unauthorized third party, or otherwise
may have been compromised. Customer shall be entirely responsible for any and
all activities which occur under Customer's passwords, whether or not Customer
or its Authorized Users are the entity or individuals undertaking such
activities.

8.3.4 Data Center Access . Except with the advance written consent of
RagingWire, Customer's access to the Data Center(s)shall be limited solely to
the Representatives. Representatives shall have access only to the Customer Area
and are prohibited from accessing other areas of the Data Center(s) unless
accompanied by an authorized RagingWire representative. Customer and its
Representatives shall cooperate with and comply with all security and safety
measures promulgated by RagingWire from time to time in the Rules and
Regulations, including, without limitation, the use of entry and exit logs and
agreements, key cards, voice, photo, biometric, or other personal identification
recognition devices, and other mechanisms and devices for registering, tracking
and limiting access to the Customer Area and the Data Center(s). In the event of
an emergency situation, as reasonably determined by RagingWire, involving or
potentially involving the Customer Equipment or the RagingWire Supplied
Equipment, RagingWire may admit individuals into the Customer Area pursuant to
RagingWire's Emergency Admission Procedures.

8.4 License to Use of Space. Customer acknowledges that as a user of space in
the Data Center(s), Customer has no right or entitlement to any particular
location or amount of square footage (except as otherwise expressly provided in
a SLA), but has the right to use the Customer Area solely under a non-exclusive,
non-transferable, revocable license, as provided in Sections 8.8 ("Use of
Customer Area") and 13.2 ("No Lease; Other Limitations").

8.5 Restrictions on Use of Services. Except as otherwise provided in a written
agreement between the Parties, Customer shall not, without the prior written
consent of RagingWire (which consent may be granted or withheld in its sole and
absolute discretion), resell the Services to any third parties or connect the
Customer Equipment directly to anything other than the RagingWire network,
equipment and facilities.

8.6 Equipment And Connections. Each piece of Customer Equipment and RagingWire
Supplied Equipment installed in the Customer Area must be clearly labeled, in
accordance with the standard instructions in RagingWire's Customer Guide, with
Customer name (or a code name identified in writing to RagingWire) and
individual component identification. Each connection to and from each piece of
such equipment shall be clearly labeled with Customer's name (or code name) at
the starting and ending point of the connection. Customer Equipment and
RagingWire Supplied Equipment must be configured and run at all times in
compliance with the appropriate manufacturer's specifications, including power
outlet, power consumption, and clearance requirements. Customer must provide
RagingWire with prior written notice any time Customer intends to connect or
disconnect any Customer Equipment, RagingWire Supplied Equipment, or other
equipment in the Customer Area.

8.7 Relocation of Customer Equipment. If it becomes necessary to relocate the
Customer Equipment or RagingWire Supplied Equipment to another Customer Area or
Data Center, Customer shall cooperate with RagingWire to facilitate such
relocation, whether such relocation is based on the reasonable business needs of
RagingWire (including, but not limited to, the needs of other RagingWire
customers), the expansion of the space requirements of Customer, or otherwise.
RagingWire shall be solely responsible for any costs and expenses incurred by
RagingWire in connection with any such relocation and will use commercially
reasonable efforts, in cooperation with Customer, to minimize and avoid any
interruption of the Services.

8.8 Use of Customer Area. Customer acknowledges that RagingWire has made no
representations or warranties about the physical condition of the Customer Area
or the Data Center(s), their compliance with laws or their fitness for
Customer's intended use. Customer agrees that Customer occupies the Customer
Area on an "as-is, where-is" basis under a non-exclusive, non-transferable,
revocable license for the Term. Customer agrees that if any law or regulation
applicable to the Customer Area or the Data Center(s) requires that alterations
or improvements be made to the Customer Area, other customer areas or the Data
Center(s), to the extent such requirements result from Customer's use and
occupancy of the Customer Area or the Data Center(s), Customer agrees that
Customer shall pay for such alterations and improvements. Notwithstanding
Customer's payment therefore, the Parties agree that all such alterations and
improvements shall immediately become a part of the Data Center and the property
of RagingWire or its lessor as applicable.

8.9 Conduct At Data Center.

8.9.1 Conduct. Customer on behalf of itself and its Representatives agrees to
adhere to and abide by all security and safety measures set forth in the Rules
and Regulations, the Customer Guide or as otherwise established by RagingWire. A
copy of the current version of the Rules and Regulations and the Customer Guide
shall be made available to Customer upon request. Customer on behalf of itself
and its Representatives expressly agrees to not do or participate in any of the
following: (i) interfere with, make any unauthorized use of, misuse or abuse any
of RagingWire's property or equipment, or that of any other RagingWire customer
or third party (ii) harass or disturb any individual, including RagingWire's
personnel and representatives of other RagingWire customers; or (iii) any
activity that is in violation of the law or aids or assists any criminal
activity while on RagingWire's property, or in connection with the Data
Center(s) or the Services. additionally, customer acknowledges that neither it
nor any of its representatives shall disturb, in any way, the raised floor of
the data center(s).

8.9.2 Prohibited Items . Customer and Representatives shall keep the Customer
Area, and common areas adjacent to it, clean and clear of debris and refuse at
all times. Customer shall not, except as otherwise agreed by RagingWire in
writing:

(a) Place any Customer Equipment in the Customer Area that is not properly
labeled and (if RagingWire is providing managed Services) has not been
identified in writing to RagingWire;

(b) Store any paper products or other combustible materials of any kind in the
Customer Area (other than equipment manuals and, if applicable, immediately
required printing supplies); or

(c) Bring any Prohibited Materials (as defined below) into any Data Center. Such
"Prohibited Materials" include, without limitation, the following and any
similar items: tobacco products and lighters; explosives and weapons; hazardous
or flammable materials; spray paint cans; alcohol, illegal drugs and other
intoxicants; electromagnetic devices especially those which could interfere with
computer and telecommunications equipment; radioactive materials; photographic,
video, or magnetic recording equipment of any kind (other than tape back-up
equipment); or animals (except those specifically trained and used to provide
assistance to the impaired).

(d) Bring food or drinks onto the raised floor of the Data Center(s). These
items are permitted only in the designated cafeteria areas.

8.9.3 Prohibited Activities. Customer, on behalf of itself and its
Representatives, agrees that it will not: (i) send unsolicited commercial
messages or communications in any form to third parties (commonly known as
"spam"); (ii) engage in any activities or actions that infringe upon or
misappropriate the Intellectual Property Rights of any third party, including,
without limitation, using third-party copyrighted materials without appropriate
permission, using third-party trademarks without appropriate permission or
attribution, and using or distributing third-party information protected as a
trade secret information in violation of a duty of confidentiality; (iii) engage
in any activities or actions that would violate the personal privacy rights of
others including, but not limited to, collecting and distributing information
about Internet users without their permission, except as permitted by applicable
law; (iv) send, post, or host harassing, abusive, libelous, or obscene materials
or assist in any similar activities related thereto; (v) intentionally omit,
delete, forge, or misrepresent transmission information, including headers,
return mailing and Internet protocol addresses; (vi) engage in any activities or
actions intended to withhold or cloak Customer or its customer's identity or
contact information; (vii) use RagingWire's Services for any illegal purposes,
in violation of any applicable laws or regulations or in violation of the rules
of any other service providers, websites, chat rooms and the like; (viii)
intentionally transmit or otherwise propagate computer viruses or similar
destructive computer codes; (ix) disturb or anchor any item to the raised floor
of the Data Center(s); (x) climb or scale any cages, ladders, racks or any
support structures; (xi) engage in any other activities which may be deemed
prohibited, in writing, by RagingWire, in its sole reasonable discretion; or
(xii) assist or permit any persons in engaging in any of the activities
described above. All of the foregoing are "Prohibited Activities". If Customer
becomes aware of any Prohibited Activities, Customer will use Customer's best
efforts to remedy such Prohibited Activities immediately including, if
necessary, limiting or terminating any of its Representative's access to
Customer's online facilities.

8.9.4 Cameras . Customer nor any of its Representatives shall utilize, install,
or configure any camera or other media device so as to view, record, or transmit
any images or information regarding the Data Center(s). In order to maintain
each Customer's privacy, all camera installations allowing a Customer to view
their own Customer Area will be performed by RagingWire.

8.10 Suspension and Termination of Representative Access to Data Center.
RagingWire shall have the right to suspend and/or terminate a Representative's
access to the Data Center(s) at any time for any material failure, as determined
in RagingWire's sole discretion, by such Representative to comply with the terms
of this Agreement, the Customer Guide and/or the Rules and Regulations. In the
event that access is terminated, Customer shall immediately take steps, to
RagingWire's reasonable satisfaction, to ensure that Customer's remaining
Representatives shall conform their conduct to the terms of this Agreement, the
Customer Guide and the Rules and Regulations.

8.11 RagingWire Supplied Equipment.

8.11.1 Delivery and Term . On or prior to the Service Commencement Date,
RagingWire shall deliver to Customer, at the designated Customer Area, the
RagingWire Supplied Equipment. Customer shall have the right to use the
RagingWire Supplied Equipment for the Term unless otherwise specified in the
applicable SLA. Customer shall not remove any RagingWire Supplied Equipment from
the Customer Area without the prior written consent of RagingWire.

8.11.2 Title. The RagingWire Supplied Equipment shall always remain the personal
property of RagingWire. Customer shall have no right or interest in or to the
RagingWire Supplied Equipment except as expressly provided in this Agreement and
any SLA and shall hold the RagingWire Supplied Equipment subject and subordinate
to the rights of RagingWire. Customer agrees to execute UCC financing statements
as and when requested by RagingWire and hereby appoints RagingWire as Customer's
attorney-in-fact to execute such financing statements on Customer's behalf.
Customer will, at Customer's own expense, keep the RagingWire Supplied Equipment
free and clear from any liens or encumbrances of any kind (except any caused by
RagingWire) and will indemnify and hold RagingWire harmless from and against any
loss or expense caused by Customer's failure to do so. Customer shall give
RagingWire immediate written notice of any attachment or judicial process
affecting the RagingWire Supplied Equipment or RagingWire's ownership thereof.
Customer will not remove, alter or destroy any labels on the RagingWire Supplied
Equipment stating that it is the property of RagingWire and shall allow the
inspection of the RagingWire Supplied Equipment at any time.

Customer Equipment shall always remain the personal property of Customer.
RagingWire shall have no right or interest in or to Customer Equipment except as
expressly provided in this Agreement and any SLA. RagingWire will, at
RagingWire's own expense, keep Customer Equipment free and clear from any liens
or encumbrances of any kind (except any caused by Customer) and will indemnify
and hold Customer harmless from and against any loss or expense caused by
RagingWire's failure to do so. RagingWire shall give Customer immediate written
notice of any attachment or judicial proceeding affecting Customer Equipment or
Customer's ownership thereof. RagingWire will not remove, alter or destroy any
labels on Customer Equipment stating that it is the property of Customer.

8.11.3 Use, Maintenance and Repair . Customer will, at Customer's own expense,
keep the RagingWire Supplied Equipment in good repair, appearance and condition,
other than normal wear and tear, and, if not included in the Services, shall
obtain, pay for and keep in effect throughout the Term a hardware and software
maintenance agreement with the manufacturer or other party acceptable to
RagingWire. All parts furnished in connection with such repair and maintenance
shall be manufacturer authorized parts and shall immediately become components
of the RagingWire Supplied Equipment and the property of RagingWire. Customer
shall use the RagingWire Supplied Equipment in compliance with the
manufacturer's or supplier's suggested guidelines and in accordance with the
Rules and Regulations. If Customer fails to maintain the RagingWire Supplied
Equipment as described in this Section 8.11.3, RagingWire shall have the option,
in its sole and absolute discretion, to: (i) retake possession of the RagingWire
Supplied Equipment; and/or (ii) provide such maintenance and charge Customer the
associated costs of such maintenance, and Customer agrees to pay any such
charges.

8.11.4 Upgrades and Additions. Customer may affix or install any accessory,
addition, upgrade, equipment or device to or on the RagingWire Supplied
Equipment (other than electronic data) ("Additions"), provided that such
Additions (i) can be removed without causing damage to the RagingWire Supplied
Equipment; (ii) do not reduce the value of the RagingWire Supplied Equipment;
(iii) are obtained from or approved in writing by RagingWire prior to affixing
or installing such Additions to or on the RagingWire Supplied Equipment, and
(iv) are not subject to the interest of any third party. No Additions shall be
installed without RagingWire's prior written consent. At the end of the Initial
Term, or Renewal Term (if applicable), Customer shall, at RagingWire's sole
election, remove any Additions which (i) were not provided by RagingWire, and
(ii) are readily removable without causing material damage or impairment of the
intended function, use, or value of the RagingWire Supplied Equipment, and
Customer shall restore the RagingWire Supplied Equipment to its original
configuration. Any Additions, which are not readily removable, shall become the
property of RagingWire, lien free and at no cost to RagingWire.

8.12 Scheduled And Emergency Maintenance. RagingWire will conduct routine
scheduled maintenance of the Data Center(s) according to the maintenance
schedule for the applicable Data Center, as such schedule may e modified from
time to time in RagingWire's sole discretion. RagingWire shall make a copy of
the then current applicable maintenance schedule available to Customer upon
request. In the event that an urgent, mission-critical maintenance situation
arises, RagingWire shall have to the right to perform emergency maintenance of
the Data Center(s). Any such emergency maintenance, not caused solely by the
actions of RagingWire shall not constitute a breach of this Agreement. To the
extent circumstances allow in an emergency situation, RagingWire will make
reasonable efforts to notify Customer of emergency maintenance about to be
performed. During such scheduled and emergency maintenance periods, the Customer
Equipment may be unable to transmit and/or receive data, and Customer may be
unable to access the Customer Equipment and/or the RagingWire Supplied
Equipment. Customer agrees to cooperate with RagingWire during scheduled and
emergency maintenance periods. Customer further agrees that RagingWire shall
have the right to access the Customer Area for the purpose of performing
emergency maintenance.

9. INSURANCE

9.1 RagingWire Minimum Insurance Levels. RagingWire agrees to keep in full force
and effect during the term of this Agreement: (i) a broad form Commercial
General Liability Insurance policy providing for coverage of at least two
million dollars ($2,000,000.00) per occurrence for bodily injury and property
damage; and (ii) workers' compensation insurance in an amount not less than that
required by applicable law. The Commercial General Liability Insurance policy
shall be (i) written on an "occurrence" policy form and not on a "claims made"
form; (ii) shall be primary and not contributory with RagingWire's liability
insurance; (iii) shall provide for not less than thirty (30) days' advance
written notice to RagingWire from the insurer or insurers, if more than one, of
any cancellation, nonrenewal, or material change in coverage or available limits
of liability; and (iv) shall be issued by an insurance company with a rating of
no less than A-V in the current Best's Insurance Guide, or otherwise be
acceptable to Customer, and admitted to engage in the business of insurance in
the state in which the Services are actually provided (notwithstanding the
provisions of Section 3.1 ("Delivery of Services")). RagingWire's Commercial
General Liability Insurance coverage may be provided by a combination of
primary, excess, and umbrella policies, provided that those policies are
absolutely concurrent in all respects regarding the coverage afforded by the
policies. The coverage of any excess or umbrella policy must be at least as
broad as the coverage of the primary policy. RagingWire shall ensure, and be
solely responsible for ensuring, that its contractors and subcontractors
maintain insurance coverage at levels no less than those required by applicable
law and customary in the applicable industry.

9.2 Customer Minimum Insurance Levels. Customer agrees to keep in full force and
effect during the term of this Agreement: (i) a broad form Commercial General
Liability Insurance policy providing for coverage of at least two million
dollars ($2,000,000.00) per occurrence for bodily injury and property damage;
and (ii) workers' compensation insurance in an amount not less than that
required by applicable law. The Commercial General Liability Insurance policy
shall be (i) written on an "occurrence" policy form and not on a "claims made"
form; (ii) shall be primary and not contributory with Customer's liability
insurance; (iii) shall provide for not less than thirty (30) days' advance
written notice to Customer from the insurer or insurers, if more than one, of
any cancellation, nonrenewal, or material change in coverage or available limits
of liability; and (iv) shall be issued by an insurance company with a rating of
no less than A-V in the current Best's Insurance Guide, or otherwise be
acceptable to RagingWire, and admitted to engage in the business of insurance in
the state in which the Services are actually provided (notwithstanding the
provisions of Section 3.1 ("Delivery of Services")). Customer's Commercial
General Liability Insurance coverage may be provided by a combination of
primary, excess, and umbrella policies, provided that those policies are
absolutely concurrent in all respects regarding the coverage afforded by the
policies. The coverage of any excess or umbrella policy must be at least as
broad as the coverage of the primary policy. Customer shall ensure, and be
solely responsible for ensuring, that its Representatives (including contractors
and subcontractors) maintain insurance coverage at levels no less than those
required by applicable law and customary in the applicable industry.

Customer shall be solely responsible to procure and maintain property insurance
coverage for the Customer Equipment, the RagingWire Supplied Equipment and all
other items of Customer's property from any and all risks in, on, at or about
the Customer Area or the Data Center(s) at which the Services are provided,
including without limitation fire, fire protection system failure and earthquake
damage.

9.3 Certificates of Insurance. Customer shall (i) deliver to RagingWire
certificates of insurance which evidence the minimum levels of insurance set
forth in Section 9.2 ("Customer Minimum Insurance Levels"); and (ii) cause its
insurance provider(s) to name RagingWire as an additional insured and to notify
RagingWire in writing of the effective date of such coverage. Customer shall
deliver the certificates of insurance required by this Section 9.3 to RagingWire
(i) on or before the first entry of Customer or a Representative onto any Data
Center; (ii) again at least thirty (30) days before the expiration date of any
applicable policy; and (iii) again on renewal of any applicable policy.

RagingWire shall (i) deliver to Customer certificates of insurance which
evidence the minimum levels of insurance set forth in Section 9.1 ("RagingWire
Minimum Insurance Levels"); and (ii) cause its insurance provider(s) to name
Customer as an additional insured and to notify Customer in writing of the
effective date of such coverage. RagingWire shall deliver the certificates of
insurance required by this Section 9.3 to Customer (i) on or before the first
entry of Customer or a Representative onto any Data Center; (ii) again at least
thirty (30) days before the expiration date of any applicable policy; and (iii)
again on renewal of any applicable policy

9.4 Obligations Continue Regardless of Insurance. The insurance requirements set
forth in this Section 9 ("Insurance") are independent of Customer's
indemnification and other obligations under this Agreement and shall not be
construed or interpreted in any way to restrict, limit or modify Customer's
indemnification and other obligations or to limit Customer's liability under
this Agreement.

9.5 Waiver of Subrogation Rights. RagingWire and Customer each agrees to cause
the insurance companies issuing their respective insurance policies to waive any
subrogation rights that those insurance companies may have against the other
Party by way of contract or otherwise. RagingWire and Customer hereby waive any
right that either may have against the other on account of any bodily injury or
property loss or damage to the extent that such loss or damage is insured
hereunder under their respective insurance policies.

10. LIMITATIONS OF LIABILITY

10.1 Personal Injury. EACH REPRESENTATIVE AND ANY OTHER PERSON VISITING A DATA
CENTER DOES SO AT HIS OR HER OWN RISK. RAGINGWIRE SHALL HAVE NO LIABILITY
WHATSOEVER FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER THAN THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF RAGINGWIRE.

10.2 Damage to Customer Equipment. RAGINGWIRE SHALL HAVE NO LIABILITY FOR ANY
DAMAGE TO, OR LOSS OF, ANY CUSTOMER EQUIPMENT RESULTING FROM ANY CAUSE OTHER
THAN THE NEGLIGENCE OR WILLFUL MISCONDUCT OF RAGINGWIRE. TO THE EXTENT
RAGINGWIRE IS LIABLE FOR ANY DAMAGE TO, OR LOSS OF, CUSTOMER EQUIPMENT FOR ANY
REASON, SUCH LIABILITY SHALL BE LIMITED SOLELY TO THE THEN-CURRENT MARKET VALUE
OF THE CUSTOMER EQUIPMENT, EXCLUDING (i) ANY LOST DATA, (ii) LOST SOFTWARE,
AND/OR (iii) LOST FIRMWARE.

10.3 Waiver of Consequential and Incidental Damages. IN NO EVENT SHALL EITHER
PARTY BE LIABLE OR RESPONSIBLE TO THE OTHER OR ANY THIRD PARTY FOR ANY TYPE OF
INCIDENTAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOST REVENUE, LOST PROFITS, REPLACEMENT GOODS, LOSS OF TECHNOLOGY,
LOSS OF RIGHTS OR SERVICES, LOSS OF DATA, OR INTERRUPTION OR LOSS OF USE OF
SERVICE OR EQUIPMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
WHETHER ARISING UNDER A THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, OR OTHERWISE.

10.4 Hazardous Materials; Assumption of Risk. CUSTOMER ACKNOWLEDGES THAT CERTAIN
HAZARDOUS OR TOXIC SUBSTANCES, MATERIALS, OR WASTE (COLLECTIVELY, "HAZARDOUS
MATERIALS"), INCLUDING BUT NOT LIMITED TO BATTERY ACID, HIGH VOLTAGE
ELECTRICITY, AND DIESEL FUEL, MAY BE PRESENT IN OR AROUND THE DATA CENTER(S) AND
THAT CUSTOMER AND ITS REPRESENTATIVES MAY BE EXPOSED TO SUCH HAZARDOUS
MATERIALS. CUSTOMER IS AWARE OF THE INHERENT RISKS OF INJURY AND PROPERTY DAMAGE
INVOLVED IN RAGINGWIRE'S NORMAL OPERATIONS OF THE DATA CENTER(S), INCLUDING,
WITHOUT LIMITATION, RISKS DUE TO OCCUPATIONAL OR ENVIRONMENTAL EXPOSURE TO
HAZARDOUS MATERIALS KNOWN TO CAUSE CANCER, BIRTH DEFECTS, REPRODUCTIVE HARM, OR
OTHER PHYSICAL AILMENTS. CUSTOMER ASSUMES ANY AND ALL KNOWN AND UNKNOWN RISKS OF
INJURY AND PROPERTY DAMAGE THAT MAY RESULT FROM EXPOSURE TO HAZARDOUS MATERIALS
IN OR AROUND THE DATA CENTER(S), EXCEPT FOR INJURY AND PROPERTY DAMAGE RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF RAGINGWIRE.

10.5 Maximum Liability NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, RAGINGWIRE'S MAXIMUM AGGREGATE LIABILITY TO CUSTOMER RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT WILL BE LIMITED TO THE TOTAL AMOUNT PAID BY
CUSTOMER TO RAGINGWIRE HEREUNDER FOR THE TWELVE (12) MONTH PERIOD IMMEDIATELY
PRECEDING THE FIRST EVENT WHICH GAVE RISE TO SUCH LIABILITY.

10.6 Loss of Power. RagingWire shall not be liable for any failure or delay in
its performance, including a Service Outage, under this Agreement due to the
loss of power to any Data Center resulting from the unauthorized activation, or
the required periodic testing pursuant to State or local laws or regulations, of
any of the Emergency Power Off ("EPO") switches.

10.7 Basis of the Bargain; Failure of Essential Purpose. Customer acknowledges
that RagingWire has set its prices and entered into this Agreement in reliance
upon the limitations, exclusions, and disclaimers of liability and the
disclaimers of warranties and damages set forth in this Agreement, and that such
limitations, exclusions and disclaimers form an essential basis of the bargain
between Customer and RagingWire. The limitations and exclusions of liability and
disclaimers specified in this Agreement shall survive and apply even if the
remedies provided herein are found to have failed of their essential purpose.

11. INDEMNIFICATION

11.1 Indemnification By RagingWire. RagingWire agrees to indemnify, defend and
hold harmless Customer from and against any and all costs, liabilities, losses,
and expenses (including, but not limited to, reasonable attorneys' fees)
(collectively, "Losses") resulting from (i) a breach of its warranties contained
in this Agreement or a SLA; (ii) from any claim, suit, action, or proceeding
(each, an "Action") brought by any third party against Customer or its
affiliates alleging: (a) the infringement or misappropriation of any
Intellectual Property Rights relating to the delivery or use of the Services
(excluding any contributory infringement by the Customer); (b) personal injury
and/or property damage to the extent caused by the [gross] negligence or willful
misconduct of RagingWire; or (c) any violation of or failure to comply with the
Rules and Regulations. Customer may retain its own counsel to assist in the
defense of any indemnified Action, at its own expense and provided RagingWire
shall retain control over such defense.

11.2 Indemnification By Customer Customer agrees to indemnify, defend and hold
harmless RagingWire, its employees, agents, affiliates and customers
(collectively the "RagingWire Indemnitees") from and against Losses resulting
from (i) a breach of its warranties contained in this Agreement or SLA; (ii) any
Action brought by any third party against any of the RagingWire Indemnitees
alleging: (a) the infringement or misappropriation of any Intellectual Property
Rights relating to the use of the Services; (b) personal injury and/or property
damage to the extent caused by the negligence or misconduct of Customer or its
Representatives; (c) any violation of or failure to comply with the Rules and
Regulations by Customer or its Representatives; (d) any damage or destruction to
the Customer Area, the Data Center(s), RagingWire Supplied Equipment or
equipment of any third party caused by Customer or its Representatives; (e)
damages as a result of the use or occupancy of the Customer Area or Data
Center(s) by Customer or its Representatives; (f) infringement or
misappropriation of any Intellectual Property Rights of any third party by
Customer or its Representatives; (g) defamation, libel, slander, obscenity,
pornography, or violation of the rights of privacy or publicity of any third
party by Customer or its Representatives; (h) spamming, or any other offensive,
harassing or illegal conduct or violation of the Rules and Regulations by
Customer or its Representatives, or The RagingWire Indemnitees may retain their
own counsel to assist in the defense of any indemnified Action, at their own
expense and provided Customer shall retain control over such defense.

11.3 Additional Indemnities of Customer RagingWireshall have no liability for,
and Customer shall indemnify, defend and hold the RagingWire Indemnitees
harmless against, any Losses arising from Actions alleging any infringement of
the Intellectual Property Rights of a third party resulting from (i) compliance
with Customer's designs, specifications, or instructions; (ii) modification of
the Services or the RagingWire Supplied Equipment by Customer or its
Representatives; (iii) use of the Services or the RagingWire Supplied Equipment
other than as authorized by RagingWire; (iv) use or combination of such the
Services or the RagingWire Supplied Equipment with any items not supplied by
RagingWire (including, without limitation, any Additions) or Customer's failure
to use updated or modified versions of the Services or the RagingWire Supplied
Equipment provided by RagingWire; or (v) any information provided by Customer to
RagingWire.

11.4 Notice. Each Party's indemnification obligations set forth in Section 11.1
("Indemnification By RagingWire") and Section 11.2 ("Indemnification By
Customer") shall be subject to the following: (i) receiving prompt and
sufficient written notice of the existence of any Action so that the
indemnifying Party is not prejudiced by a lack of notice; (ii) being able, at
its option, to control the defense of such Action; (iii) the indemnified party
not settling any such action, claim or suit without the indemnifying party's
prior written consent; and (iv) receiving full cooperation of the indemnified
Party in the defense of such Action.

11.5 Enjoinment If Customer's use of the Services or the RagingWire Supplied
Equipment under the terms of this Agreement is, or in RagingWire's opinion is
likely to be, enjoined or RagingWire desires to limit its exposure to an Action,
then RagingWire may, at its sole option and expense, either: (i) procure for
Customer the right to continue using such Services or RagingWire Supplied
Equipment under the terms of this Agreement; (ii) replace or modify such
Services or RagingWire Supplied Equipment so that it is or they are
non-infringing and substantially equivalent in function to the enjoined Services
or RagingWire Supplied Equipment; or (iii) if options (i) and (ii) above cannot
be accomplished despite the reasonable efforts of RagingWire, then RagingWire
may terminate Customer's rights and RagingWire's obligations under this
Agreement with respect to such Services or RagingWire Supplied Equipment and
refund to Customer the unearned portion of any fees paid to RagingWire.

11.6 Sole and Exclusive Obligations and Remedies. THE FOREGOING INDEMNITY AND
LIMITED REMEDIES ARE THE PARTIES SOLE AND EXCLUSIVE OBLIGATIONS, AND THE PARTIES
SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF
ANY INTELLECTUAL PROPERTY RIGHTS.

12. TERMINATION

12.1 Termination Without Cause. Either Customer or RagingWire may terminate any
Services or this Agreement without cause, provided that the terminating Party
notifies the other Party in writing at least one hundred and eighty (180) days
prior to the end of the Initial Term (or a Renewal Term, if applicable), in
which case such Services or the Agreement shall terminate at the end of such
term. The termination of any particular Service will not affect Customer's
obligation to pay for other Services or any other amounts due from Customer to
RagingWire.

12.2 Termination For Cause.

12.2.1 For Curable Breach . Subject to Section 7.2 ("Service Level Goals"),
either Customer or RagingWire may terminate this Agreement if the other Party
breaches any material term or condition of this Agreement and fails to cure such
breach within thirty (30) days after receipt of written notice of the same,
except in the case of failure to pay fees, which must be cured within five (5)
business days after receipt of written notice from RagingWire. Customer may also
terminate Services to be provided in the future and the obligation to pay for
such future Services in accordance with the terms of the applicable SLA.

12.2.2 Insolvency . Either party may terminate this Agreement effective upon
written notice if Customer: (i) becomes the subject of an involuntary petition
in bankruptcy or any involuntary proceeding relating to insolvency,
receivership, liquidation, or composition for the benefit of creditors, if such
involuntary petition or involuntary proceeding is not dismissed within thirty
(30) days of filing; or (ii) becomes the subject of a voluntary petition in
bankruptcy or any voluntary proceeding relating to insolvency, receivership,
liquidation, or composition for the benefit of creditors.

12.2.3 Incurable Breach E ither Party may terminate this Agreement effective
upon written notice, if the other Party has breached its obligations of
confidentiality set forth in Section 6.1 ("Confidential Information").

12.3 No Liability Upon Expiration. Neither Party shall be liable to the other
Party for any expiration of any Service in accordance with the terms of the
applicable SLA or, excepting Section 12.2 ("Termination for Cause"), this
Agreement in accordance with its terms.

12.4 Effect of Termination. Upon the effective date of termination of a Service
pursuant to this Agreement:

12.4.1 Termination of Service . RagingWire will immediately cease providing such
Service;

12.4.2 Payment . Any and all payment obligations of Customer under this
Agreement for such Service provided through the date of termination shall
immediately become due and payable, and such payment obligations shall accrue
interest, from the date that is thirty (30) days after the final invoice date
for such Service, at the Applicable Rate; and

12.4.3 Return of Equipment . Subject to Section 12.5 ("Customer Equipment as
Security"), within ten (10) business days of such termination Customer shall,
with respect to such Service: (i) remove from the Data Center(s) all associated
Customer Equipment (excluding any RagingWire Supplied Equipment) and any other
Customer property; (ii) deliver or make available all associated RagingWire
Supplied Equipment to an authorized representative of RagingWire; and (iii)
return the Customer Area to RagingWire in the same condition as it was on the
Service Commencement Date, normal wear and tear excepted. If Customer does not
remove the Customer Equipment and other Customer property within such ten (10)
business day period, RagingWire will have the option to (i) move any and all
such property to secure storage and charge Customer for the cost of such removal
and storage, and/or (ii) liquidate the property in any reasonable manner.

12.5 Survival. The following will survive any expiration or termination of this
Agreement: Sections 3.2, 5, 6.1, 6.2, 6.4, 7.2, 7.4, 7.5, 8, 9.4, 9.5, 10, 11,
12 and 13.

13. MISCELLANEOUS PROVISIONS

13.1 Force Majeure. Excepting any financial obligations arising under this
Agreement, neither RagingWire nor Customer shall be liable for any failure or
delay in its performance, including Service Outages, under this Agreement due to
any cause beyond its reasonable control, including, without limitation, acts of
war, acts of God, earthquake, flood, fire, embargo, riot, sabotage, labor
dispute, strike or lockout, failure of an energy provider to supply power,
governmental act or failure of the Internet (not resulting from the actions or
inactions of a Party) (each, a "Force Majeure Event"), provided that the delayed
Party: (i) gives the other Party prompt notice of such cause; and (ii) uses
commercially reasonable efforts to correct such failure or delay in performance.
In the event that a Force Majeure event continues for a period of five (5)
business days, either party shall have the right to terminate this Agreement and
any SLA upon written notice to the other party.

13.2 No Lease; Other Limitations. This Agreement is an agreement for services
and is not intended to and shall not constitute a lease of any real property or
a transaction for the sale of goods. Customer acknowledges and agrees that: (i)
it has been granted only a non-exclusive, non-transferable revocable license to
occupy the Customer Area and use the Data Center(s) and any RagingWire Supplied
Equipment in accordance with this Agreement; (ii) Customer has not been granted
any real property interest in the Customer Area or Data Center(s); (iii)
Customer has no rights as a tenant or otherwise under any real property or
landlord/tenant laws, regulations, or ordinances and to the full extent
permissible under law waives and releases any rights or remedies with respect
thereto; (iv) this Agreement, to the extent it involves the use of space or
property leased by RagingWire, shall be subordinate to any lease between
RagingWire and its landlord(s); and (v) the expiration or termination of any
such lease shall terminate this Agreement as to such space or property subject
to Customer retaining any rights or claims it may have against RagingWire
arising from the expiration or termination of such lease. Customer hereby waives
and releases any claims or rights to make a claim that it may have against the
landlord(s) and RagingWire under any lease by RagingWire with respect to any
Customer Equipment or other property of Customer located in the premises demised
to RagingWire by such landlord(s). Customer will comply with all Rules and
Regulations concerning use and occupancy of the Customer Area and other areas in
the facilities. Except as expressly provided in Section 13.10 ("Assignment"),
Customer shall have no right to transfer its rights of use and occupancy of the
Customer Area or Data Center(s) or the RagingWire Supplied Equipment in whole or
in part, and any attempted sublicense or transfer of its right of use and
occupancy under the licenses granted under this Agreement shall be void.

13.3 Marketing. Customer agrees that during the term of this Agreement
RagingWire may publicly refer to Customer, orally and in writing, as a customer
of RagingWire upon the prior written consent of Customer. Any other public
reference to Customer by RagingWire will require Customer's prior written
consent which consent may be for any reason or no reason withheld.

13.4 Government Regulations. Customer will not export, re-export, transfer, or
make available, whether directly or indirectly, any regulated item or
information to anyone outside the United States in connection with this
Agreement without first complying with all export control laws and regulations
which may be imposed by the U.S. Government and any country or organization of
nations within whose jurisdiction Customer operates or does business.

13.5 Non-Solicitation. During the Term, neither RagingWire nor Customer will,
and each Party will ensure that its respective affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
the other Party. Customer further agrees that during the Term, it will not,
directly or indirectly, solicit or attempt to solicit for employment any persons
contracted by RagingWire to provide any Services to Customer.

13.6 No Third Party Beneficiaries. RagingWire and Customer each agrees that,
except as otherwise expressly provided in Section 11 ("Indemnification"), there
shall be no third party beneficiaries to this Agreement, including but not
limited to the insurance providers for either Party or the customers of
Customer.

13.7 Governing Law; Choice of Forum. This Agreement is made under and will be
governed by and construed in accordance with the laws of the State of California
(except that body of law controlling conflicts of law). The United Nations
Convention on Contracts For the International Sale of Goods shall not apply to
this Agreement. Any litigation resulting from a dispute or claim arising under
or relating to this Agreement shall be resolved in a state or federal court in
Sacramento, California. The Parties specifically submit to the personal
jurisdiction and subject matter jurisdiction of the state and federal courts
located in Sacramento, California.

13.8 Informal Dispute Resolution. The Parties shall endeavor to settle by mutual
discussions in good faith any disputes or claims arising under or relating to
this Agreement or any SLA, including the existence, validity, interpretation,
performance, termination or breach of this Agreement or any SLA. Within ten (10)
days of a Party's notice of a dispute or claim, at least one management level
representative from each Party who is not directly involved in the dispute and
with proper authority to resolve this matter shall meet face to face and exhaust
all reasonable efforts to resolve the matter.

13.9 Severability; Waiver. If any provision of this Agreement is determined by
any court of competent jurisdiction to be invalid, illegal or unenforceable to
any extent, that provision shall, if possible, be construed as though more
narrowly drawn, if a narrower construction would avoid such invalidity,
illegality or unenforceability or, if that is not possible, such provision
shall, to the extent of such invalidity, illegality or unenforceability, be
severed, and the remaining provisions of this Agreement shall remain in full
force and effect. The waiver of any breach or default of this Agreement will not
constitute a waiver of any subsequent or continuing breach or default, and will
not act to amend or negate the rights of the waiving Party.

13.10 Assignment. Customer may assign this Agreement in whole as part of a
corporate reorganization, consolidation, merger, or sale of substantially all of
its assets with the prior written consent of RagingWire. Customer shall not
otherwise assign its rights or delegate its duties under this Agreement either
in whole or in part, and any attempted assignment or delegation shall be void.
This agreement will bind and inure to the benefit of each party's permitted
assigns.

13.11 Notice. Any notice or communication required or permitted to be given
under this Agreement may be delivered by hand, deposited with an overnight
courier, sent by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile followed by such registered or certified mail, in each
case to the address or facsimile number of the receiving Party as listed at the
end of this Agreement, or at such other address or facsimile number as may later
be furnished in writing by either Party to the other Party. Such notice shall be
deemed to have been given upon personal delivery, three (3) days after deposit
in the mail or upon electronic acknowledgment of receipt of such facsimile
transmission. Notwithstanding the foregoing, notices relating to the Services
(including, without limitation, invoices and Notices of Service Commencement)
may be delivered from RagingWire to Customer by first class mail, postage
prepaid and such notices shall be deemed to have been given three (3) days after
deposit in the mail.

13.12 Relationship of Parties. RagingWire and Customer are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between RagingWire
and Customer. Neither RagingWire nor Customer will have the power to bind the
other or incur obligations on the other's behalf without the other's prior
written consent, except as otherwise expressly provided in this Agreement.

13.13 Entire Agreement; Counterparts; Originals. This Agreement, including all
other agreements referred to in this Agreement and documents incorporated by
reference, constitutes the complete and exclusive agreement between the Parties
with respect to the subject matter hereof, and supersedes and replaces any and
all prior or contemporaneous discussions, negotiations, understandings and
agreements, written and oral, regarding such subject matter. Any terms and
conditions in any purchase order or other response by Customer which are
additional to or different from the terms and conditions of this Agreement are
hereby deemed rejected by RagingWire without need of further notice of
rejection, and shall not be of any effect or in any way binding upon RagingWire.
Such purchase order or other response shall not be deemed to be made a part of
this Agreement. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be changed only by a written
document signed by authorized representatives of RagingWire and Customer. For
purposes of this Agreement, the term "written" means anything reduced to a
tangible form by a Party, including a printed or handwritten document.

13.14 Interpretation of Conflicting Terms. In the event of a conflict between or
among the terms in this Agreement, a SLA, and any other document made a part
hereof, the documents shall control in the following order: (i) this Agreement;
(ii) the SLA; and then (iii) other documents.

13.15 RagingWire Policies and Procedures. Customer agrees to comply with
RagingWire's policies and procedures, including, but not limited to, no
tolerance for workplace violence, sexual harrassment, or discrimination. The
Policies and Procedures are available for Customer's reference.

13.16 Time is of the Essence. Time is of the essence in RagingWire providing the
Services to Customer.

13.17 Right to Inspect Customer Area. Upon advance written notice, Customer may
inspect the Customer Area during normal business hours of RagingWire.

IN WITNESS WHEREOF, the Parties have read the foregoing and all documents
incorporated in this Agreement and agree and accept such terms as of the
Effective Date.

PHOTRONICS, INC.:



RAGINGWIRE TELECOMMUNICATIONS, INC.:





Signature:  

Signature:  

Print Name:  

Print Name:  

Title:  

Title:  

Address:


Address:


Facsimile:  

Facsimile:  

E-Mail Address:  

E-Mail Address:  

Date:  

Date:  








Exhibit A



Basic Managed Services

NRC

MRC



































These rates apply for the length of the initial term specified in the
Infrastructure SLA.




RagingWire Telecommunications, INC.





Master Services Agreement #1001.0.1





Effective as of January 11, 2002




TABLE OF CONTENTS

Page

 









 

1.

PURPOSE OF AGREEMENT



1

 









 

2.

DEFINITIONS

1

 

2.1

Applicable Rate

1

 

2.2

Confidential Information

1

 

2.3

Customer Area

1

 

2.4

Customer Equipment

1

 

2.5

Customer Registration Form

2

 

2.6

Customer Technology

2

 

2.7

Data Center(s)

2

 

2.8

Initial Term

2

 

2.9

Intellectual Property Rights

2

 

2.10

Notice of Service Commencement

2

 

2.11

Parties or Party

2

 

2.12

Professional Service(s)

3

 

2.13

RagingWire Supplied Equipment

3

 

2.14

RagingWire Technology

3

 

2.12

Renewal Term

3

 

2.16

Representative(s)

3

 

2.17

Rules and Regulations

3

 

2.18

Section

3

 

2.19

Service(s)

3

 

2.20

Service Commencement Date

4

 

2.21

Service Level Goals

4

 

2.22

Service Outage

4

 

2.23

Service Level Agreement (SLA)

4

 

2.24

Supplemental Emergency Services

4

 

2.25

Term

4

 

2.26

Use Administrator

4

 



 

 

3.

DELIVERY OF SERVICES

4

 

3.1

Delivery of Services

4

 

3.2

Supplemental Emergency Services

4

 

 

 

 

 

4.

TERM

5

 

4.1

Term Commencement

5

 

4.2

Initial Term

5

 

4.3

Renewal Term

5

 

 

 

 

5.

FEES AND PAYMENT TERMS

5

 

5.1

Fees

5

 

5.2

Payment Terms

5

 

5.2.1

Security Deposit, Security Interest

6

 

5.2.2

Payment on Service Commencement

6

 

5.2.3

Recurring Charges

6

 

5.2.4

Variable and One-Time Charges

6

 

5.3

Late Payments

6

 

5.4

Payment in U.S. dollars

6

 

5.5

Taxes and Other Fees

7

 

 

6.

CONFIDENTIAL INFORMATION; INTELLECTUAL
PROPERTY OWNERSHIP; LICENSE GRANTS


7

 

6.1

Confidential Information

7

 

6.1.1

Non-Disclosure

7

 

6.1.2

Non-Confidential Information

7

 

6.1.3

Protection and Preservation

7

 

6.1.4

Method of Disclosure

8

 

6.1.5

Return of Confidential Information

8

 

6.2

Intellectual Property

8

 

6.2.1

Ownership

8

 

6.2.2

General Skills and Knowledge

9

 

6.3

License Grants

9

 

6.3.1

Grant by RagingWire

9

 

6.3.2

Grant by Customer

9

 

6.4

Restrictions

9

 

 

 

 

7.

RAGINGWIRE'S WARRANTIES AND SERVICE LEVEL
GOALS


10

 

7.1

RagingWire Warranties

10

 

7.2

Service Level Goals

11

 

7.2.1

Liquidated Damages

11

 

7.2.2

Sole Remedy and Liability

11

 

7.2.3

Maintenance

11

 

7.2.4

Limitations

12

 

7.3

Selection of RagingWire Supplied Equipment;
Manufacturer Warranty


12

 

7.4

No Other Warranty

12

 

7.5

Disclaimer of Actions Caused by and/or Under
the Control of Third Parties


13

 

 

 

 

8.

CUSTOMER'S REPRESENTATIONS, WARRANTIES

13

 

8.1

Warranties of Customer

13

 

8.1.1

Warranties

13

 

8.1.2

Breach of Warranties

14

 

8.2

Compliance with Laws; Rules and Regulations

14

 

8.3

Access and Security

14

 

8.3.1

Use Administrator

14

 

8.3.2

Representatives

14

 

8.3.3

Use of Passwords

15

 

8.3.4

Data Center Access

15

 

8.4

License to Use of Space

15

 

8.5

Restrictions on Use of Services

15

 

8.6

Equipment And Connections

15

 

8.7

Relocation of Customer Equipment

16

 

8.8

Use of Customer Area

16

 

8.9

Conduct At Data Center

16

 

8.9.1

Conduct

16

 

8.9.2

Prohibited Items

17

 

8.9.3

Prohibited Activities

17

 

8.9.4

Cameras

18

 

8.10

Suspension and Termination of Representative
Access to Data Center


18

 

8.11

RagingWire Supplied Equipment

18

 

8.11.1

Delivery and Term

18

 

8.11.2

Title

18

 

8.11.3

Use, Maintenance and Repair

19

 



8.11.4

Upgrades and Additions

19

 

8.12

Scheduled And Emergency Maintenance

20

 

9.

INSURANCE

20



9.1

RagingWire Minimum Insurance Levels

20

9.2

Customer Minimum Insurance Levels

21

9.3

Certificates of Insurance

21

9.4

Obligations Continue Regardless of Insurance

22

9.5

Waiver of Subrogation Rights

22

 

 

10.

LIMITATIONS OF LIABILITY

22

10.1

Personal Injury

22

10.2

Damage to Customer Equipment

22

10.3

Waiver of Consequential and Incidental
Damages


23

10.4

Hazardous Materials; Assumption of Risk

23

10.5

Maximum Liability

23

10.6

Loss of Power

23

10.7

Basis of the Bargain; Failure of Essential Purpose

23

 

 

11.

INDEMNIFICATION

24

11.1

Indemnification By RagingWire

24

11.2

Indemnification By Customer

24

11.3

Additional Indemnities of Customer

25

11.4

Notice

25

11.5

Enjoinment

25

11.6

Sole and Exclusive Obligations and Remedies

25

 

 

12.

TERMINATION

26

12.1

Termination Without Cause

26

12.2

Termination For Cause

26

12.2.1

For Curable Breach

26

12.2.2

Insolvency

26

12.2.3

Incurable Breach

26

12.3

No Liability Upon Expiration

26

12.4

Effect of Termination

26

12.4.1

Termination of Service

26

12.4.2

Payment

27

12.4.3

Return of Equipment

27

12.5

Survival

27

 

 

13.

MISCELLANEOUS PROVISIONS

27

13.1

Force Majeure

27

13.2

No Lease; Other Limitations

27

13.3

Marketing

28

13.4

Government Regulations

28

13.5

Non-Solicitation

28

13.6

No Third Party Beneficiaries

28

13.7

Governing Law; Choice of Forum

29

13.8

Informal Dispute Resolution

29

13.9

Severability; Waiver

29

13.10

Assignment

29

13.11

Notice

29

13.12

Relationship of Parties

30

13.13

Entire Agreement; Counterparts; Originals

30

13.14

Interpretation of Conflicting Terms

30

13.15

RagingWire Policies and Procedures

30

13.16

Time is of the Essence

30

13.17

Right to Inspect Customer Area

30

 



--------------------------------------------------------------------------------

